               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

               Plaintiff,                           4:18CR3043

    vs.
                                                      ORDER
PHILLIP EUGENE SMITH,

               Defendant.


          IT IS ORDERED:

     1)   The motion of Charles T. Steenson to withdraw as counsel of record
          for Defendant, (Filing No. 49), is granted.

     2)   Defendant’s newly retained counsel, Brendan M. Kelly, shall
          promptly notify Defendant of the entry of this order.

     3)   The clerk shall delete Charles T. Steenson from any future ECF
          notifications herein.

     December 4, 2018.
                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
